Citation Nr: 1112256	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  05-38 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for a claimed heart disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to November 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2006, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ).  Copy of the transcript of the hearing is of record.

In June 2007, and October 2009, decisions, the Board remanded this issue for additional development.


FINDINGS OF FACT

1.  A claim for service connection for a heart disorder was denied by April 1998 and July 1998, rating decisions.  It was held that there was no current diagnosis of a heart disability.  Although notified of the most recent denial in July 1998, the Veteran did not initiate an appeal.

2.  Additional evidence associated with the claims file since the RO's July 1998 denial is cumulative or redundant of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection for a heart disability, or raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's July 1998 decision denying the claim for service connection for a heart disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for a heart disability are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In a December 2009 letter, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen his claim for service connection for a heart disability.  The letter set forth the reasons for the prior denial of this claim and the type of evidence that the Veteran would need to submit in order to successfully reopen his claim for service connection for a heart disability.  The December 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the December 2009 letter, and opportunity for the Veteran to respond, the March 2010 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Regarding VA's duty to assist, the Veteran's available service treatment records and VA treatment records have been obtained.  All evidence constructively of record has been secured.  The Veteran has not identified any pertinent evidence that is outstanding.  Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not attach until the claim has been reopened.  Evidentiary development in these matters is complete to the extent possible.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim of whether new and material evidence had been submitted to reopen a claim of service connection for a heart disability. 

Factual Background and Analysis

The April 1998 rating decision denied service connection for a heart disorder on the basis that the Veteran's claim was not well grounded as there was no evidence that the Veteran suffered from a current heart disorder.

A July 1998 rating decision continued the denial of the claim for service connection for a heart disorder as there was no evidence of a current heart disability.

The Board notes parenthetically that the provisions of the VCAA provided for readjudication of claims that were finally denied as not well grounded between July 14, 1999 and November 9, 2000, without the need for new and material evidence. Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.

The Veteran's request to reopen the claim was received in February 2004.  Because the request to reopen was received more than two years after the effective date of the Veterans Claims Assistance Act of 2000, the claim is not subject to readjudication without regard to the prior decision. Pub. L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for a heart disability.  38 U.S.C.A. § 5108.

As noted above, the Veteran's claim for service connection for a heart disability had previously been considered and was denied in April 1998 and July 1998 rating decisions.  The Veteran was notified of these decisions but did not appeal.

As the Veteran did not appeal the most recent denied July 1998, rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is received by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was the November 1999, RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In the July 1998 unappealed rating decision, the RO denied the Veteran's claim based on a finding that the evidence did not show that the Veteran had a current heart disability.

Evidence received after the July 1998 decision includes the Veteran's February 2006 testimony that he had a heart attack in service as well as VA treatment records.

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  However, none of this evidence is "material" for purposes of reopening the claim for service connection for a heart disability as the evidence fails to show that the Veteran has been diagnosed with a current heart disability.  

Specifically, a May 2004, VA treatment record noted that the Veteran had heart palpitations.

A February 2006, chest x-ray revealed that there was no active cardiopulmonary disease.

A July 2006, VA treatment record indicated that the Veteran's heart had no murmurs appreciated.  

March 2008, and November 2009, VA treatment records again noted that the Veteran had heart palpitations.

Under 38 U.S.C.A. § 1110, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  While the Veteran has complained of heart palpitations on numerous occasions, this is a symptom, rather than a disability for which service connection can be granted, and the Board can find no medical evidence of any underlying pathology.  On the contrary, the evidence of record indicated that the Veteran's heart is considered within "normal" limits and the February 2006, chest x-ray demonstrated no active cardiopulmonary disease.

Thus, the Board finds that the medical evidence submitted since the July 1998, unappealed rating decision fails to establish the Veteran has a current heart disability.

While his testimony and statements from the Veteran reflect his continued assertion that his heart disability was incurred in or aggravated by service, his assertions are essentially cumulative of others that were previously of record.  None of the new medical evidence contains any opinion that the Veteran has a current heart disability, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of, any such opinion.

The Board notes that the Veteran and his representative are competent to provide testimony or statements relating to symptoms or facts of events that they observed and are within the realm of their personal knowledge, but they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, , where, as here, the claim turns on a medical determination, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the July 1998 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim, inasmuch as this evidence does not show a current heart disability, which was the basis for the prior denial.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a heart disability has not been received.  As such, the requirements for reopening the claim are not met, and the prior denial of the claim for service connection for a heart disability remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 



ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for a heart disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


